                                                    Case 2:19-cv-01582-KJD-BNW Document 36 Filed 07/28/20 Page 1 of 2



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                    Facsimile: (702) 792-9002
                                                5
                                                     Email: swanise@gtlaw.com
                                                6   CASEY SHPALL, ESQ.*
                                                    GREGORY R. TAN, ESQ.*
                                                7   GREENBERG TRAURIG, LLP
                                                8   1144 15th Street, Suite 3300
                                                    Denver, Colorado 80202
                                                9   Telephone: (303) 572-6500
                                                    Email: shpallc@gtlaw.com
                                               10           tangr@gtlaw.com
                                                    *Admitted Pro Hac Vice
                                               11
                                                    Counsel for Defendants
                                               12
GREENBERG TRAURIG, LLP




                                               13                         IN THE UNITED STATES DISTRICT COURT
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14                               FOR THE DISTRICT OF NEVADA
                           Suite 600




                                               15   CAESAR L. TORRES,                                   CASE NO. 2:19-cv-01582-KJD-BNW
                                               16                                 Plaintiff,            STIPULATION AND ORDER
                                               17                                                       REGARDING WITHDRAWAL OF
                                                             v.                                         PLAINTIFF’S CLAIMS FOR
                                               18                                                       EMPLOYMENT RELATED
                                                    C. R. BARD, INC.; BARD PERIPHERAL                   DAMAGES
                                               19   VASCULAR, INCORPORATED,
                                               20                                  Defendants.
                                               21

                                               22           The parties, Plaintiff CAESAR L. TORRES (“Plaintiff”) and Defendants, C. R. Bard,
                                               23   Inc. and Bard Peripheral Vascular, Inc. (“Bard”), by and through their undersigned counsel,
                                               24   hereby stipulate as follows pursuant to Fed. R. Civ. P. 15(a)(2):
                                               25           1.      This case was part of a multi-district litigation proceeding styled, In Re: Bard
                                               26   IVC Filters Products Liability Litigation, MDL 2641 (“MDL”), pending before Senior Judge
                                               27   David Campbell of the District of Arizona.
                                               28   ///

                                                                                                    1
                                                    ACTIVE 50003189v1
                                                    C
                                                    Case 2:19-cv-01582-KJD-BNW Document 36 Filed 07/28/20 Page 2 of 2



                                                1           2.      Plaintiff originally filed his Second Amended Master Short Form Complaint for
                                                2   Damages for Individual Claims and Demand for Jury Trial (the “SAC”) in the MDL. See,
                                                3   ECF No. 1. The SAC incorporates by reference the Master Complaint for Damages (“Master
                                                4   Complaint”) filed in the MDL. See, id. at p. 1.
                                                5           3.      The Master Complaint, a copy of which has been filed for reference in this
                                                6   action (see, ECF No.35-1), contains a prayer for relief stating, “Plaintiffs demand judgment
                                                7   against Defendants for: … past and future lost wages and loss of earning capacity.” See, id.
                                                8   at p. 63. The SAC incorporates this prayer for relief by reference. See, ECF No. 1, at p.1.
                                                9           4.      Pursuant to Fed. R. Civ. Pro. 15(a)(2), the parties hereby stipulate to the
                                               10   withdrawal of Plaintiff’s claims for employment related damages, under all counts set forth
                                               11   in the SAC and/or the Master Complaint, including past or future lost wages, past or future
                                               12   loss of earnings capacity, past or future loss of employment opportunities, past or future loss
GREENBERG TRAURIG, LLP




                                               13   of educational opportunities, past or future loss of employment promotion and and/or other
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   employment related losses.
                           Suite 600




                                               15           IT IS SO STIPULATED.
                                               16           Dated this 15th day of April 2020.              Dated this 15th day of April 2020
                                               17           WETHERALL GROUP, LTD.                           GREENBERG TRAURIG, LLP
                                               18
                                                     By:     /s/ Peter C. Wetherall                    By: /s/ Eric W. Swanis
                                               19
                                                            PETER C. WETHERALL, ESQ.                       ERIC W. SWANIS, ESQ.
                                               20           Nevada Bar No. 4414                            Nevada Bar No. 6840
                                                            pwetherall@wetherallgroup.com                  10845 Griffith Peak Drive, Suite 600
                                               21           9345 W. Sunset Road, Suite 100                 Las Vegas, Nevada 89135
                                                            Las Vegas, Nevada 89148
                                               22                                                            CHRISTOPHER J. NEUMANN, ESQ.*
                                                            Telephone: (702) 838-8500                        GREENBERG TRAURIG, LLP
                                               23           Facsimile: (702) 837-5081                        1144 15th Street, Suite 3300
                                                            Counsel for Plaintiffs                           Denver, Colorado 80202
                                               24                                                            Telephone: (303) 572-6500
                                               25
                                                                                                             *Admitted Pro Hac Vice
                                                                                                             Counsel for Defendants
                                               26           IT IS SO ORDERED.
                                               27
                                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                               28                                                        Jul;y 28,day
                                                                                                                   2020
                                                                                                 Dated this ____      of April 2020.

                                                                                                   2
                                                    ACTIVE 50003189v1
